DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 11 recites “each of undersurfaces”, and “an undersurface” is set forth in line 6, are there a plurality of undersurfaces, it is unclear.
Claim 3 recites the limitation "the number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lengths" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The language “a predetermined length” is set forth in claim 1, line 7, it is not clear what lengths are referring to.
Claim 5 recites the limitation "the transport rolls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
The switching mechanism is described as a water supply header, drain and switching valve or a nozzle direction changing means and means such that cooling water does not impinge.
The means changing the direction is a gas nozzle or nozzle adaptor.
The means such that the cooling water does not impinge is a plate.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,7 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uekaji et al. (4,785,646).  Uekaji discloses a method and apparatus for cooling a strip (P) across its width with a plurality of cooling zones which extend widthwise and lengthwise of the plate (Fig. 1).  Uekaji discloses a group of water supply headers (31-34) disposed widthwise in cooling zones (Z1-Z4; col. 8, line 11) which extend lengthwise and widthwise on an undersurface (bottom of sheet P; Fig. 1) and divided cooling sections (Z1,Z2; Z3,Z4) which are at least two cooling zones (Fig. 1).  Uekaji discloses that the headers (31-34) with spray nozzles (col. 8, lines 3-4) have a switching mechanism (valve; high speed three way switchover valve; col. 7, lines 40-46 and col. 8, lines 1 and 2) for impinging and not impinging flow wherein the flow of distribution of water (col. 8, lines 5-7) widthwise across the sheet (P) is adjusted by a control (6,7,8,9).  Uekaji discloses a width direction thermometer (4; col. 8, lines 14-16) wherein there is sensing across the strip width by thermometers (51-54) and a controller (7; col. 7, lines 36-45 and col. 9, lines 3-7) for controlling the valve in the headers (31-34) to impinge cooling water at a rate of supply (col. 9, lines 65-68 and col. 10, lines 31-33).  1-54) are arranged to detect a temperature in a width direction (col. 8, lines 14-17) and are arranged at an undersurface of the strip (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uekaji in view of Chen et al. (2016/0052034).  Uekaji does not disclose that the cooling sections are between transport rolls.  Chen teaches cooling sections (9) having spray nozzles (11) which are arranged between transport rolls (3) in a gap (a; [0041]) for cooling a bottom side of a strip (1).  It would have been obvious to the skilled artisan prior to the .
Claims 8,9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uekaji in view of Beeston et al. (2010/0044024).  Uekaji discloses a drain area (pipe 112; col. 17, lines 26-28 and 62-64) but does not disclose a dedicated drain valve.  Beeston teaches a cooling header (1) having a plurality of nozzles (3) and a drain valve (9) for draining the header [0034].  Regarding claim 9, Beeston teaches a drain valve (10) at a same height as tops of nozzles (3).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the headers of Uekaji to include a drain valve as taught by Beeston in order to drain excess coolant from the headers through the pipe. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uekaji in view of Takeuchi et al. (4,371,149) and further in view of Berchem et al. (2012/0297849).  Regarding claim 10, Uekaji discloses (Table II) impinging and not impinging wherein the #3 header is not impinging in zones Z1,Z2 and discloses means such that cooling water does not impinge (shielding; Fig. 14a, col. 21 lines 10-15).  Uekaji does not disclose means for changing a direction of the nozzle jets.  Takeuchi teaches multiple cooling nozzles (7) acting across a strip width and lengthwise along the strip (Fig. 1).  Takeuchi teaches nozzle adaptor comprising a rotating joing (21) for changing direction of the spray nozzle jet (col. 6, lines 4-7).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to alter the . 
Uekaji does not disclose that the shielding is a shielding plate.  Berchem teaches shielding plates (10,11) for blocking flow from a spray bar (12).   It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide Uekaji with shielding plates as taught by Berchem in order to not have coolant flow from only some of the nozzles.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 13 and intervening claim 15.  The prior art of record does not disclose a method of constructing a three way valve to supply cooling water to middle headers, the cooling water being supplied from the water supply header, for the middle headers each of the cooling water nozzles being provided so that an opening degree of the three way valve provided for any of the middle headers a water supply header that does not allow the cooling water from the cooling water nozzle nozzles to impinge on the undersurface of the hot rolled sheet is controlled so that the cooling water from the cooling water nozzle nozzles continues to flow out to the extent of not impinging on the undersurface of the hot rolled sheet

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725